DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 327-341 and 347-349, as amended, previously presented, or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Heffner (WO 2013/049615 A1 pub date:6/4/2013; of record in IDS 11/4/2020) in further view of Anastasov (WO .
Regarding claims 327 and 349, Heffner teaches a method for increasing the transduction efficiency of hematopoietic stem or progenitor cells comprising culturing the cells and retrovirus in culture medium comprising a compound that increases prostaglandin EP receptor signaling (p. 89, claim 7).  Heffner teaches that the compound can be PGE2, 16, 16-dimethyl PGE2, or an analogue therefore (p. 89, claims 11 and 12).  Heffner teaches that the retroviral vector can be a lentiviral vector, more particularly an HIV-1 or HIV-2 lentiviral vector (p. 39, paragraph starting line 6).  Heffner also teaches that hematopoietic stem or progenitor cells can be CD34 positive cells (p. 47, last paragraph; and p. 72, 3rd and 4th full paragraph).
Heffner does not teach that the culture comprising a poloxamer having a MW of least 10KDa or a poloxamer having an average MW of polypropylene subunits greater than about 2500Da and comprising greater than about 40% polyethylene oxide.  However, Anastasov teaches a method of transducing target cells that are difficult to transduce comprising contacting the target cell with a retroviral vector and a poloxamer having a MW of 12.8 kDa to about 15kDa.  Further, the method can optionally include combining the poloxamer with a polycationic substance (p. 1, lines 1-5).  For genetic modification of most cells transduction mediated by viral vectors is the method of choice. In particular retroviral vectors, such as for example lentiviral vectors are used (p. 1, lines 19-21).  The target cell according to the invention can be any cell that is targeted for transduction with a viral vector.  Hematopoietic stem cells are also included as a cell for use in the transduction method (p. 4, lines 15-16; p. 5, lines 10-13).  
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could include a poloxamer, such as F108, as taught by Anastasov, to the hematopoietic stem or progenitor cell lentiviral transduction method of Heffner to predictably arrive at the limitations of claim 327.  The artisan would have a reasonable expectation of success because Anastasov teaches that their methods successfully transduce target cells of most types, including hematopoietic stem cells, with lentiviral vectors.  Further, the artisan would be highly motivated to include a poloxamer such as F108 because Anastasov teaches that it significantly enhances lentiviral transduction efficiency with reduced cytotoxicity and maintenance of cell viability.  Thus, Heffner in view of Anastasov renders claim 327 obvious.
Regarding claim 328, Heffner teaches CD34+ or CD133+ hematopoietic stem cells (p. 72, third and fourth full paragraphs).  As such, Heffner in view of Anastasov renders claim 328 obvious for reasons discussed above.  
A-T87Q-globin proteins.  Heffner teaches that the cells transduced can be hematopoietic stem or progenitor cell that hemoglobinpathy, thus have the claimed alleles.  Thus Heffner in view of Anastasov teaches the limitations of claims 329-337, rendering these claims obvious.
Regarding claims 332 and 333, Heffner teaches that when CD34 positive cells are transduced, the vector particles may be induced with the cells using a dose generally in the order of between 1 to 50 MOI (p. 47, last paragraph).  Thus Heffner expressly teaches that lentiviral vector is present at an MOI of about 10 to about 30 MOI as claimed.  As such, Heffner in view of Anastasov teach the limitations of claim 332 and 333 for reasons described above, thus rendering claims 332 and 333 obvious.
Regarding claim 334, Heffner teaches an HIV lentiviral vector as discussed above.  As such, Heffner in view of Anastasov render claim 334 obvious.
Regarding claims 335 and 336, Heffner teaches that the lentiviral vector comprising a modified 5’ LTR, A Psi packaging signal, an RRE RNA export element, a cPPT, a promoter, such as the beta-globulin promoter operably linked to a gene of interest, and a SIN 3’ LTR (p. 7, line 14 to last line; p. 11-16).  Thus Heffner in view of Anastasov render claims 335 and 336 obvious.
Regarding claim 338, Heffner as discussed above teaches the use of lentiviral vector encoding beta-globin variant with the intension of providing therapeutic cells for treatment of allelic profiles that lead to sickling disease.  Heffner does not expressly teaches lentiglobin BB305 or any of the other species claimed.  However, Finotti 
Thus, it would have been obvious to an artisan of ordinary skill at the time to simply replace the lentiviral vector encoding a beta-globin gene in the method of Heffner with an art established equivalent lentiviral vectors, such as lentiglobin BB305, taught by Finotti to predictably arrive at the limitations of claim 338.  An artisan would have a reasonable expectation of success and motivation because Finotti teaches that lentiglobin BB305 and various other species are art described equivalents for treating sickling disease allelic variant and means of transducing HSC with such lentiviral vectors was well established in the art as demonstrated by Heffner.  Thus Heffner in view of Anastasov and Finotti render claim 338 obvious.
Regarding claims 339 and 340, Heffner teaches PGE2 and 16,16-dimethyl PGE2 as discussed above.  Thus Heffner in view of Anastasov render claims 339 and 340 obvious.
Regarding claim 341, Anastasov teaches a poloxamer having an average MW of propylene subunits of at least 2550 or 3250 Daltons and 40 or 50% polypropylene oxide by teaching F108 as described above.  As such, Heffner in view of Anastasov render claim 341 obvious.

Regarding claim 348, Heffner in view of Anastasov teaches the claimed culture as discussed above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Heffner in view of Anastasov and Finotti. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
	Applicant continues to traverse this rejection.  Applicant asserts that a skilled artisan would not only consider the Anastasov reference as a whole, but also the art as a whole, including an associated scientific publication and refers to INES HOGIF et al 2012 (as previously recited in the last response from Applicant).  Applicant asserts that the Office’s reliance on Anastasov for the alleged teaching that “the transduction enhancing effect of the poloxamer used is not confined to specific cell types” and use with stem cells, takes these statements/teachings out of context from what the data and Examples actually show, and what is known in the art, including that taught in associated publications like INES HOGIF et al 2012.  Applicant submits nowhere in Anastasov does it show that the claimed poloxamer would increase transduction in CD34+ hematopoietic stem and progenitor cells.  Rather Anastasov only demonstrates 
	First, several of these arguments are reiterated from the previous response and addressed in the last final office action.  Applicant is referred to previous Final Office Action for further detail as to how the above arguments are not found persuasive. 
	Further in response to the above argument, Applicant’s arguments, Anastasov, and INES HOGIF et al 2012 have been carefully considered and are respectfully not found persuasive because Applicant has not provided adequate art-based evidence to demonstrate a lack of a reasonable expectation of success and unpredictability in combining the teachings of Anastasov with Heffner.  Applicant refers to INES HOGIF et al 2012 in general but does not refer to any particular showing in this reference to 
Applicant also refers to p 19, lines 1-7 of Anastasov as evidence that not all poloxamers, particularly F68 and F127, work with certain cells.  This citation of Anastasov is also not persuasive as demonstrating a lack of a reasonable expectation of success.  The page 19, lines 1-7 of Anastasov states, “All together, only 4 out of 12 adjuvant candidates provided an improved toxicity profile compared to polybrene.  Therefore, we have used PEA as well as pluronic F68, F127 and synperonic F108 for subsequent transfuction of HEK293T cells (Fig. 2).  Only sympersonic F108 showed comparable transduction efficiency to polbrene, whereas PEA showed low transduction rates. Interestingly, pluronic F68 and F127 exhibit no enhancement in viral transduction (as polybrene and synperonic F108 do).  However, they are not inhibiting viral transduction itself.”  Thus contrary to Applicant’s assertion, F68 and F127, while they did not enhance transduction, like F108 did, Anastasov explicitly states that it did not inhibit viral transduction.  It is noted that the claims solely recite a required result of “transducing a population of hematopoietic stem or progenitor cells”, which does not require enhancement; and Anastasov teaches that F68 and F127 allowed for transduction.  As such, contrary to Applicant’s statement, F68 and F127 were shown to allow for transduction, which is all that the claims require. Thus the evidence regarding F68 and F127 does not demonstration an unpredictability of arriving at viral transduction 
Applicant refers to page 2, lines 6-14 from Anastasov as evidence that transduction efficiency using poloxymers differs across all cell types and that cells of hematopoietic lineage are difficult to transduce.  In response, this particular citation states, “Another frequently used strategy to enhance gene transfer rates is the supplementation of different agents such are polycations or cationic liposomes.  However, most of these adjuvant treatments are toxic for the cells, limiting their use with sensitive target cells of primary origin (10).  Among other candidate, polybrene (a linear polycationic polymer) improved gene transduction in a broad range of target cells and became a leading adjuvant in the field (12, 13).  Unfortunately, polybrene can be used only in short application times and at minor concentrations below 10 microg/ml (dependent on the target cell type) to avoid cellular toxicity on the membrane potential (14) which is limits its use in sensitive cells, such as hematopoietic cells).” 
Thus contrary to Applicant’s assertion, the above citation is not particularly pertinent to the use of poloxamers as claimed but rather the use of polycations, cationic liposome and polybrene.  Further the only reference to hematopoietic stem cells the above recitation is it’s statement that hematopoietic cells are an example of sensitive cells and that polybrene has limited use with these cells.  Examiner would like to point Applicant to the next paragraph in Anastasov on page 2.  Lines 16-17 states, “The 
The remainder of Applicant’s arguments are supposition, of which Applicant has not provided art-based evidence to support.  Thus, respectfully stated, these arguments are speculation and not fact.
Regarding Applicant’s traversal of Examiner’s citing, Anastasov as stating, “the transduction enhancing effect of the poloxamer used is not confined to specific cell types”, Applicant has not provided evidence that counters this statement by Anastasov.  In consideration of patent literature, one must assume statements within such literature 
	Applicant asserts that a patent application (such as Anastasov) is not peer reviewed before publication.  Tellingly, the associated peer review scientific publication, INES HOGIF et al 2012 does not teach or suggest the use of poloxamers with hematopoietic stem cells, and specifically limits its findings to the use of F108 in the tested cell types and those of T cell origin (see discussion).  
Again, respectfully, Applicant has not provide actual art-based evidence to counter the truthfulness and accuracy of Anastasov and also has not pointed to any particular teaching in peer reviewed INES HOGIF et al 2012 that would negate the 
Applicant asserts that if Anastasov actually found that the polyoxamers were effective in hematopoietic stem cells, it would have be reasonable to assume they would have shown it.  However, they did not.  Accordingly, Applicant asserts that it would be unreasonable for a person of skill in the art to rely on an unsupported statement in a patent application that poloxamers may be used with hematopoietic stem cells, while ignoring the actual data, the associated scientific publication, and general knowledge in the art.
	 In response, Applicant’s argument is respectfully not found persuasive because it is speculation and not based on art-supported fact.  While one can speculate as to why Anastasov does not report findings regarding hematopoietic stem cells transduction and the use of polyoxamers, the factual rationale can be many possibilities that only the inventors can address.  The fact is Anastasov is silent as to why they do not show a reduction to practice with hematopoietic stem cell.  As such, it is an over-extrapolation and speculation by Applicant to assert that Anastasov would have shown a reduction to practice with hematopoietic stem cells if they had done it, not a finding of fact.  
Regarding Finotti, Applicant asserts that Finotti fails to remedy the deficiencies of Anastosov.  In response, Applicant’s argument is respectfully not found persuasive because merely stating that Finotti fails to remedy Anastasov without providing art-
In conclusion, the rejection of record is being maintained because Applicant has not provided sufficient evidence to demonstrate that Heffner in view of Anastasov and Finotti render the claims obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 327-341 and 347- 349, as amended, previously presented, or newly added, is/are rejected under 35 U.S.C. 103 as being obvious over Bassan (US 9,988,644 B2 pub date: 6/5/2018; effectively filed:9/30/2011; of record in IDS 11/4/2020) in further view of Anastasov (WO 2013/127964 A1 pub date 9/6/2013) and Finotti (Finotti et al.  Journal of Blood Medicine (2015:6.  Pp69-85).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Bassan has identical teachings to Heffner in the above rejection.  As such, Bassan in view of Anastasov and Finotti render the claims obvious for the reasons discussed above.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 

In response, Applicant’s arguments are respectfully not found persuasive for reasons discussed above and therefore the rejection of record is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 327, 328, 334, 339, 340, 341, 347, 348, and 349, as amended, previously presented, or newly added, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 19, 26, 38, 45 of U.S. Patent No. 9,988,644 in view of Anastasov (WO 2013/127964 A1 pub date 9/6/2013).
The basis for this rejection is the same as discussed above in the art rejections. 
Regarding instant claims 327 and 349, patent claims 1, 19, and 38 teach a method of transducing 34+ hematopoietic stem cells comprising culturing the cells with a lentiviral vector, PGE2, 16,16-dimethyl PGE2, or an analogue thereof.  The patent claims does not teach the inclusion of the claimed poloxamer.  However, Anastasov teaches the inclusion claimed poloxamer, particularly species F108, in lentiviral transduction 
Regarding instant claim 328, patent claims teach CD34+ cells as discussed above. 
Regarding instant claim 334, patent claims 8, 26, and 45 specify the HIV lentiviral vector as also claimed in instant claim 334.
Regarding instant claim 339, patent claims teach PGE2 as discussed above.
Regarding instant claim 340, patent claims teach 16,16-dimethyl PGE2 as discussed above.
Regarding claims 341, patent claims in view of poloxamer taught by Anastasov as discussed above.
Regarding claim 347, patent claims 1, 19, and 38 in view of Anastasov render the limitations obvious for reasons discussed above.  Anastasov further teaches that the poloxamer lentiviral transduction method can further comprise a polycationic polymer as claimed to further enhance transduction.  Thus patent claims 1, 19. And 38 in view of Anastasov also render claim 347 obvious.
.


Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant traverse this obviousness double patenting rejection on the same grounds as was stated above against the rejection with Heffner in view of Anastasov and Finotti because the teachings of Bassan are the same as Heffner.  
In response, Applicant’s arguments are respectfully not found persuasive for reasons discussed above and therefore the rejection of record is maintained.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632